DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/NO2019/050117 06/11/2019
PCT/NO2019/050117 has PRO 62/827,492 04/01/2019
PCT/NO2019/050117 has PRO 62/683,952 06/12/2018
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: This application is in condition for allowance except for the presence of claims 84-90, directed to an invention non-elected without traverse.  Claims 84-90 do not include all the limitations of an allowable claim.  Accordingly, claims 84-90 have been cancelled.

Authorization for this examiner’s amendment was given in an interview with Thomas Howerton on June 13, 2022.
The application has been amended as follows: 
In the second and third lines of claim 83, delete “greater than 5%, greater than 80%, greater than 85%,”
In the first line of claim 94, delete “second” and insert “first”
In the second line of claim 94, delete “at least one of an acid protease, a neutral protease, and”
In the first line of claim 116, delete “first protease mixture”
In the second line of claim 116, delete “the hydrolyzed” and insert “said hydrolyzed”
In the second line of claim 119, delete “include” and delete “hydrolyzed”

















This office action is in response to Applicant’s amendment submitted April 26, 2022.  Claims 77-142 are pending.
Applicant’s amendment is sufficient to overcome the rejection of claims 79 and 82 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
The rejection of claims 71-83 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph is withdrawn in view of Applicant’s amendment.
The rejection of claims 77-80 and 82 under 35 U.S.C. 103 as being unpatentable over Chen as evidenced by Harwood is withdrawn.  Chen does not teach the CI, purity, and molecular weight of the chitin composition and does not teach that an enzymatic hydrolysis was performed for 1 to 240 minutes.  Chen’s enzymatic treatments last for 60 hours or 132 hours.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant's amendment as discussed above is sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623